In a stockholder’s derivative action, the plaintiff and the defendant R. C. Williams & Company, Inc., cross-appeal as follows from an order of the Supreme Court, Westchester .County, dated July 3, 1962, which granted in part their respective motions: (1) Plaintiff appeals from so much of the order as directed him to furnish to said defendant security in the sum of $35,000, pursuant to statute (General Corporation Law, § 61-b); and (2) said defendant corporation appeals from so much of the order: (a) as directed it to furnish to plaintiff a list of its stockholders; and (b) as extended plaintiff’s time to *532furnish such security until 60 days after he shall have received such list. [For opinion below, see 34 Mise 2d 658.] On September 28, 1962, the court made an order resettling the order appealed from without changing its substance. No appeal was taken, however, from such resettled order. Appeals from the original order of July 3, 1962, dismissed, without costs; such order was superseded by the subsequent order of September 28, 1962. Pursuant to the authority conferred by statute (Civ. Prae. Act, § 562-a), we have reviewed the subsequent order of September 28, 1962, and have considered the respective appeals as if they were taken from such order. Order of September 28, 1962, affirmed, without costs. The time of the defendant Williams Corporation to furnish plaintiff with -the list of its stockholders, as directed in the second decretal paragraph of said order (and of the original order), is extended until 20 days after entry of the order hereon or until such time as the parties, by written stipulation, may hereafter mutually agree. Kleinfeld, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.